Exhibit13.2 CERTIFICATION PURSUANT TO 18U.S.C. SECTION1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Annual Report of Canadian Satellite Radio HoldingsInc. (the“Company”) on Form20-F forthe year ending August31, 2010 as filed with the Securities and Exchange Commission on the date hereof (the“Report”), I, Michael Washinushi, certify in my capacity as an officer of the Company, pursuant to 18U.S.C. §1350, as adopted pursuant to §906 of the Sarbanes-Oxley Act of 2002,that: 1. The Report fully complies with the requirements of section13(a) or15(d) of the Securities Exchange Act of 1934, as amended;and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of theCompany. Date: November 19, 2010 By: /s/ MICHAEL WASHINUSHI Name: Michael Washinushi Title: Chief Financial Officer, Treasurer and Secretary A signed original of this written statement required by Section906 has been provided to the Company and will be retained by the Company and furnished to the Securities and Exchange Commission or its staff upon request.
